                2:20-cv-01054-MBS                 Date Filed 10/14/20        Entry Number 32            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


Sapphire Enterprises, LLC d/b/a As Seen on TV Plus                     )
   and d/b/a As Seen on TV, by and through its                         )
            Assignee, Madisyn Jecha,                                   )
                            Plaintiff                                  )
                            v.                                         )    Civil Action No.       2:20-cv-1054-MBS
              Allstate Insurance Company,                              )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

   the plaintiff (name)                 recover from the defendant (name)              the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of          %, along with
costs.
   the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
    other: Defendant Allstate Insurance Company’s Motion to Dismiss is granted in part. The complaint is dismissed
without prejudice.


This action was (check one):
   tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

   tried by the Honorable                         presiding, without a jury and the above decision was reached.

   decided by the Honorable Margaret B. Seymour, Senior United States District Judge.


Date: October 14, 2020                                                     CLERK OF COURT


                                                                                s/ V. Druce, Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
